Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 20 recites “…the isolation structure is in direct physical contact with the first doped silicon portion and the second doped silicon portio”. However, none of the figures show the isolation structure 500 is in direct physical contact with the first doped silicon portion 110A and the second doped silicon portion 110B. The liners 310 and 410 separate the isolation structure 500 and the first doped silicon portion 110A and the second doped silicon portion 110B
Therefore, the claimed feature as quoted above in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2018/0047613 A1; hereinafter “Zhou”) in view of Balakrishnan et al. (US PGPUB no. 2016/0379981 A1; hereinafter “Balakrishnan”). 

In re claim 1, Zhou discloses a semiconductor device (fig. 17), comprising:
a first transistor (transistor formed in region I; hereinafter “FET1”) (¶ 0004-0005, 0086); 
a second transistor (transistor formed in region II; hereinafter “FET2”) (¶ 0004-0005, 0086);
an isolation structure 241 (¶ 0071) disposed over the substrate 200, and between the first transistor (FET1) and the second transistor (FET2); 
a first number of liner layers (i.e., 2 liner layers, 230, 231) (¶ 0084, 0085, 0059, 0063) disposed between the first transistor (FET1) and the isolation structure (241); and 
a second number of liner layers (i.e., 1 liner layer, 231) disposed between the second transistor (FET2) and the isolation structure (241), wherein the second number is less than the first number.

Zhou does not expressly disclose: 
the first transistor is formed over a first well;
the second transistor is formed over a second well;
wherein the first well and the second well are doped oppositely.
In the same field of endeavor, Balakrishnan discloses a semiconductor device (fig. 4) (¶ 0020-0028), comprising a first well (e.g. N-well 24; ¶ 0021) in PFET region (¶ 0027) and a second well (e.g. a P-well 22; ¶ 0026) in the NFET region (¶ 0027) disposed in the substrate 26 wherein the first well 24 and the second well 22 are doped oppositely.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dope the first well and the second well oppositely as taught by Balakrishnan into the FinFET structure of Zhou such that the doped well implant creates an oppositely doped sub-layer that functions as a punch through stop (PTS) (¶ 0004 of Balakrishnan).


In re Claim 2, the combined teachings of Zhou/Balakrishnan teach the semiconductor device of claim 1 outlined above.
Zhou further teaches, wherein: 
the first transistor includes a first fin structure 210 (¶ 0056) (fins 210 in region I have been interpreted as a first fin structure and labeled as “Fin1” hereinafter); 
the second transistor includes a second fin structure (fins 210 along with the oxidized layer 211 in region II have been interpreted as a second fin structure and labeled as “Fin2” hereinafter); 
the first number of liner layers includes a first liner layer 230 that prevents an oxidation of at least a portion of the first fin structure (the first liner 230 includes silicon nitride; ¶ 0084. Because the material of the first liner layer 230 includes same material as Applicant’s own disclosure, the prior art teaches the limitation “a first liner layer that prevents an oxidation of at least a portion of the first fin structure”); and 
the second number of liner layers includes a second liner layer 231 that causes stress to at least a portion of the second fin structure (the second liner 231 includes silicon oxide; ¶ 0085. Because the material of the second liner layer 231 includes same material as Applicant’s own disclosure, the prior art teaches the limitation “a second liner layer that causes stress to at least a portion of the second fin structure”).

In re Claim 3, the combined teachings of Zhou/Balakrishnan teach the semiconductor device of claim 2 outlined above.
Zhou further teaches, wherein the second liner layer 231 is negatively charged or has a neutral charge (the second liner 231 includes silicon oxide; ¶ 0085. Because the material of the second liner layer 231 includes same material as Applicant’s own disclosure, the prior art teaches the limitation “the second liner layer is negatively charged or has a neutral charge”). 

In re Claim 8, the combined teachings of Zhou/Balakrishnan teach the semiconductor device of claim 1 outlined above.
Zhou further teaches wherein:
the first number of liner layers includes a nitride-containing layer 230 (¶ 0084) and an oxide- containing layer 231 (¶ 0085); and
the second number of liner layers includes the oxide-containing layer 231 (¶ 0085).

In re Claim 9, the combined teachings of Zhou/Balakrishnan teach the semiconductor device of claim 8 outlined above.
Zhou further teaches wherein:
the nitride-containing layer contains silicon nitride (¶ 0084); and
the oxide-containing layer contains silicon oxide (¶ 0085) or aluminum oxide.

In re Claim 10, the combined teachings of Zhou/Balakrishnan teach the semiconductor device of claim 8 outlined above.
Zhou further teaches wherein:
portions of the nitride-containing layer 230 are in direct contact with the first transistor (FET1); and
portions of the oxide-containing layer 231 are in direct contact with the second transistor (FET2).

In re Claim 11, the combined teachings of Zhou/Balakrishnan teach the semiconductor device of claim 10 outlined above.
Zhou further teaches wherein:
the portions of the nitride-containing layer 230 are in direct contact with side surfaces of the first transistor (FET1); and
the portions of the oxide-containing layer 231 are in direct contact with side surfaces of the second transistor (FET2).

In re Claim 12, the combined teachings of Zhou (fig. 17)/Balakrishnan (fig. 4) teach the semiconductor device of claim 10, wherein: 
the portions of the nitride-containing layer (Zhou: 230) are in direct contact with upper surfaces of the first doped well (Balakrishnan: 24); and 
the portions of the oxide-containing layer (Zhou: 231) are in direct contact with upper surfaces of the second doped well (Balakrishnan: 22).

In re Claim 13, the combined teachings of Zhou/Balakrishnan teach the semiconductor device of claim 1 outlined above. Balakrishnan further teaches wherein: the first doped well includes an N-well (24; ¶ 0021); and the second doped well includes a P-well (¶ 0026).

In re Claim 14, Zhou discloses a semiconductor device (fig. 17), comprising:
a first fin structure 210 (formed in region I; hereinafter “Fin1”) (¶ 0056) located over a substrate 200; 
a second fin structure (fins 210 along with the oxidized layer 211 in region II have been interpreted as a second fin structure and labeled as “Fin2” hereinafter) located over the substrate 200; 
an isolation structure 241 (¶ 0071) disposed over the substrate 200 located over the first fin structure (“Fin1”) and the second fin structure (“Fin2”), wherein the isolation structure 241 is located between the first fin structure (“Fin1”) and the second fin structure (“Fin2”); 
a first liner layer 230 (¶ 0084, 0059) located over the first portion of the substrate 200, that is region I and on portions of sidewalls of the first fin structure (“Fin1”), but not over the second portion of the substrate 200, that is region II; and 
a second liner layer 231 (¶ 0085, 0063) located over the first liner layer 230, over the second portion of the substrate 200, that is region II, and on sidewalls of the second fin structure (“Fin2”).

Zhou does not expressly disclose: 
the first fin structure is formed over a first doped well;
the second fin structure is formed over a second doped well;
wherein the first doped well doped with a first type of dopant; 
the second doped well doped with a second type of dopant that is different from the first type of dopant.
In the same field of endeavor, Balakrishnan discloses a semiconductor device (fig. 4) (¶ 0020-0028), comprising:
the first fin structure (34, 25) (¶ 0022-0024) is formed over a first doped well 24 (¶ 0027);
the second fin structure 32 (¶ 0022-0024) is formed over a second doped well 22 (¶ 0021);
wherein the first doped well 24 doped with a first type of dopant (¶ 0021, 0027); 
the second doped well 22 (¶ 0026) doped with a second type of dopant that is different from the first type of dopant (¶ 0021, 0027, 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dope the first well and the second well oppositely as taught by Balakrishnan into the FinFET structure of Zhou such that the doped well implant creates an oppositely doped sub-layer that functions as a punch through stop (PTS) (¶ 0004 of Balakrishnan).

In re Claim 15, the combined teachings of Zhou/Balakrishnan teach the semiconductor device of claim 14 outlined above.
Zhou further teaches wherein:
the first liner layer 230 contains silicon nitride (¶ 0084); and 
the second liner layer 231 contains silicon oxide (¶ 0085) or aluminum oxide.


In re Claim 19, Zhou discloses a semiconductor device (fig. 17), comprising:
a first fin structure 210 (formed in region I; hereinafter “Fin1”) (¶ 0056) formed over a first portion of a substrate 200; 
a second fin structure (fins 210 along with the oxidized layer 211 in region II have been interpreted as a second fin structure and labeled as “Fin2” hereinafter) formed over a second portion of the substrate 200; 
a dielectric isolation structure 241 (¶ 0071) formed over the first and second portions of the substrate 200, wherein an upper surface of the dielectric isolation structure 241 is less elevated vertically than upper surfaces of the first fin structure (“Fin1”) and the second fin structure (“Fin2”);
a nitride-containing liner 230 (¶ 0084) formed over the first portion of the substrate 200 and between the first fin structure (“Fin1”) and the dielectric isolation structure 241; and
an oxide-containing liner 231 (¶ 0085) formed over the nitride-containing liner 230 and over the second portion of the substrate 200, 
wherein a first segment of the oxide-containing liner (e.g., portion of the liner 231 in region I) is formed between the nitride-containing liner 230 and the dielectric isolation structure 241, and 
wherein a second segment of the oxide-containing liner (e.g., portion of the liner 231 in region II) is formed between the second fin structure (“Fin2”) and the dielectric isolation structure 241.

Zhou does not expressly disclose: 
the first fin structure is formed over an N-well;
the second fin structure is formed over a P-well.

In the same field of endeavor, Balakrishnan discloses a semiconductor device (fig. 4) (¶ 0020-0028), comprising:
the first fin structure (34, 25) (¶ 0022-0024) is formed over a N-well 24 (¶ 0027);
the second fin structure 32 (¶ 0022-0024) is formed over a P-well 22 (¶ 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dope the first well and the second well oppositely as taught by Balakrishnan into the FinFET structure of Zhou such that the doped well implant creates an oppositely doped sub-layer that functions as a punch through stop (PTS) (¶ 0004 of Balakrishnan).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2018/0047613 A1; hereinafter “Zhou”) in view of Balakrishnan et al. (US PGPUB no. 2016/0379981 A1; hereinafter “Balakrishnan”), as applied to claim 14 above and further in view of Li et al. (US 20170200656 A1; hereinafter “Li”). 

In re Claim 16, the combined teachings of Zhou/Balakrishnan teach the semiconductor device of claim 14 outlined above, but do not expressly disclose wherein: the first liner layer and the second liner layer each have a thickness in a range between about 2 nanometers and about 5 nanometers.
In the same field of endeavor, Li discloses a semiconductor device (fig. 7) wherein a first liner layer (e.g., 106; a silicon nitride liner) has a thickness in a range between about 5 nanometers and about 20 nanometers (¶ 0054) and a second liner layer (e.g., 108; a silicon oxide liner) has a thickness in a range between about 2 nanometers and about 10 nanometers (¶ 0071-0073). Thus, Li discloses overlapping ranges for the thicknesses of the first and second liner layers.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li with Zhou/Balakrishnan to form the first and second liners with the claimed thickness range in order provide sufficient blocking effect and to remove the liner layers through etching in a desirably short time (¶ 0054, 0073 of Li).



Allowable Subject Matter
Claims 4-7, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Closest prior art of record, alone or in combination, does not expressly disclose wherein: the first fin structure includes a first segment that contains doped silicon, a second segment that contains silicon, and a third segment that contains silicon germanium; the second segment is disposed between the first segment and the third segment; the second fin structure includes a fourth segment that contains doped silicon and a fifth segment that contains silicon; and
the fifth segment is located over the fourth segment, as cited in claims 4, 17 and 19, in combination with other limitations of the respective preceding claims.
Claims 5-7, 18 depend from claims 4 and 17, respectively.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893  








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2016/0247876 A1; hereinafter “Chung2”) in view of Balakrishnan et al. (US PGPUB no. 2016/0379981 A1; hereinafter “Balakrishnan”). 

In re claim 21, Chung2 discloses a semiconductor device 100 (figs. 1A-1B) (¶ 0065-0090), comprising:
a first transistor (PMOS in region II) (¶ 0067) that includes:
a first well (hereinafter “Well1”) disposed in a substrate 110 (¶ 0066; the substrate 110 may include a conductive region, for example, a well doped with impurities); 
a first fin structure 164 (¶ 0087) disposed over and different from the first well (“Well1”) (the first fin 164 has a different shape than the first well), wherein the first fin structure 164 includes a lower portion having a first material composition and an upper portion having a second material composition (Note: the claim does not require the first material composition and the second material composition to be different); 
a first liner 132 (¶ 0076) disposed over the first well (“Well1”); and
a second liner 134 (¶ 0076) disposed over the first liner 132, wherein the first liner 132 and the second liner 134 have different material compositions (¶ 0076-0078); and
a second transistor (NMOS in region I) (¶ 0067) that includes:
a second well (hereinafter “Well2”) disposed in the substrate 110 (¶ 0066);
an isolation structure 126 (¶ 0072) disposed over the first well (“Well1”) and the second well (“Well2”);
a second fin structure 162 (¶ 0087) disposed over and different from the second well (“Well2”) (the second fin 162 has a different shape than the second well), wherein the second fin structure 162 has the first material composition (¶ 0068-0069); and 
a third liner 122 (¶ 0072) disposed over the second well (“Well2”), wherein the third liner 122 and the isolation structure 126 have substantially coplanar upper surfaces (¶ 0071-0075);
wherein the first transistor (PMOS in region II) includes an extra liner layer (e.g. 2 liner layers 132, 134) than the second transistor (NMOS in region I) (NMOS has one liner layer 122).
Chung2 does not expressly disclose wherein the first well and the second well have different types of conductivity.
In the same field of endeavor, Balakrishnan discloses a semiconductor device (fig. 4) (¶ 0020-0028), comprising a first well (e.g. N-well 24; ¶ 0021) in PFET region (¶ 0027) and a second well (e.g. a P-well 22; ¶ 0026) in the NFET region (¶ 0027) disposed in the substrate 26 wherein the first well 24 and the second well 22 have different types of conductivity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first well and the second well have different types of conductivity as taught by Balakrishnan into the FinFET structure of Chung2 such that the doped well implant creates an oppositely doped sub-layer that functions as a punch through stop (PTS) (¶ 0004 of Balakrishnan).

In re claim 22, the combined teachings of Chung2 in view of Balakrishnan disclose the semiconductor device of claim 21, wherein: 
the first transistor includes a P-type transistor (Chung2: ¶ 0067); and
the second transistor includes an N-type transistor (Chung2: ¶ 0067).

Claim(s) 21 and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2018/0047613 A1; hereinafter “Zhou”) in view of Balakrishnan. 

In re claim 21, Zhou discloses a semiconductor device (fig. 17), comprising:
a first transistor (transistor formed in region I) (¶ 0004-0005, 0086) that includes:
a first fin structure 210 (¶ 0056) (fins 210 in region I have been interpreted as a first fin structure and labeled as “Fin1” hereinafter) disposed over a substrate 200 (¶ 0056), wherein the first fin structure 210 includes a lower portion having a first material composition and an upper portion having a second material composition (the first fin structure 210 has been interpreted as comprising an upper portion and lower portion wherein the upper and lower portions are divided at the upper surface of the isolation structure 241) (Note: the claim does not require the first material composition and the second material composition to be different); 
a first liner 230 (¶ 0084, 0059) disposed over the substrate 200; and
a second liner 231 (¶ 0085, 0063) disposed over the first liner 230, wherein the first liner 230 and the second liner 231 have different material compositions (¶ 0084-0085); and
a second transistor (transistor formed in region II) (¶ 0004-0005, 0086) that includes:
an isolation structure 241 (¶ 0071) disposed over the substrate 200;
a second fin structure (fins 210 along with the oxidized layer 211 in region II have been interpreted as a second fin structure and labeled as “Fin2” hereinafter) disposed over the substrate 200, wherein the second fin structure (“Fin2”) has the first material composition (same as fin 210); and 
a third liner 231 (¶ 0085, 0063) disposed over the substrate 200 in the region II, 
wherein the third liner 231 and the isolation structure 241 have substantially coplanar upper surfaces (¶ 0080);
wherein the first transistor (transistor formed in region I) includes an extra liner layer (e.g. 2 liner layers 230, 231) than the second transistor (transistor formed in region II) (e.g. one liner layer 231).

Zhou does not expressly disclose: 
a first well disposed in the substrate in the first transistor area; 
a second well disposed in the substrate in the second transistor area; 
wherein the first well and the second well have different types of conductivity.

In the same field of endeavor, Balakrishnan discloses a semiconductor device (fig. 4) (¶ 0020-0028), comprising a first well (e.g. N-well 24; ¶ 0021) in PFET region (¶ 0027) and a second well (e.g. a P-well 22; ¶ 0026) in the NFET region (¶ 0027) disposed in the substrate 26 wherein the first well 24 and the second well 22 have different types of conductivity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first well and the second well have different types of conductivity as taught by Balakrishnan into the FinFET structure of Zhou such that the doped well implant creates an oppositely doped sub-layer that functions as a punch through stop (PTS) (¶ 0004 of Balakrishnan).

The combined teachings of Zhou/Balakrishnan teach: 
a first well disposed in the substrate in the first transistor area; 
the first fin structure disposed over and different from the first well;
a second well disposed in the substrate in the second transistor area; 
the second fin structure disposed over and different from the second well;
wherein the first well and the second well have different types of conductivity; and
an isolation structure disposed over the first well and the second well.

In re claim 23, Zhou/Balakrishnan discloses the semiconductor device of claim 21 outlined above.
Zhou further disclose (fig. 17) wherein: 
the semiconductor device of claim 21, wherein the first liner 230 is not located on sidewalls of the first fin structure 210 (liner 230 is not located on sidewalls of the upper portion of the first fin structure 210).

In re claim 24, Zhou/Balakrishnan discloses the semiconductor device of claim 21 outlined above.
Zhou further disclose (fig. 17) the semiconductor device of claim 21, wherein the third liner 231 is not located on sidewalls of the second fin structure (liner 231 is not located on sidewalls of the upper portion of the second fin structure “Fin2”).

In re claim 25, Zhou (fig. 17)/Balakrishnan (fig. 4) discloses the semiconductor device of claim 21, wherein: 
a portion of the first liner (Zhou: 230) is disposed on a side surface of the first well (Balakrishnan: N-well 24); and
a portion of the third liner (Zhou: 231) is disposed on a side surface of the second well (Balakrishnan: P-well 22).

In re claim 26, Zhou/Balakrishnan discloses the semiconductor device of claim 21 outlined above.
Zhou further disclose wherein: 
the second liner 231 (in region I) and the third liner 231 (in region II) have a same material composition (¶ 0063); and
an interface between the upper portion and the lower portion of the first fin structure 210 (the first fin structure 210 has been interpreted as comprising an upper portion and lower portion wherein the upper and lower portions are divided at the upper surface of the isolation structure 241, as shown by a line in fig. 17) is substantially co-planar with an upper surface of the isolation structure 241.

In re claim 27, Zhou/Balakrishnan discloses the semiconductor device of claim 21 outlined above.
Balakrishnan further discloses (fig. 4) wherein: 
the second material composition is silicon germanium (¶ 0005); and
the first material composition is silicon (¶ 0024).

In re claim 28, Zhou/Balakrishnan discloses the semiconductor device of claim 27 outlined above.
Zhou further disclose wherein: 
the first liner 230 includes a nitride material (¶ 0084); and
the third liner 231 provides stress to the second transistor.

In re claim 29, Zhou/Balakrishnan discloses the semiconductor device of claim 27 outlined above.
Zhou further disclose wherein: 
the first liner 230 includes silicon nitride (¶ 0084); and
the second liner 231 (in region I) and the third liner 231 (in region II) each include silicon oxide (¶ 0085).